Citation Nr: 0420833	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for intracranial 
arteriovenous malformation.

2.  Entitlement to service connection for depression 
secondary to intracranial arteriovenous malformation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to March 
1961.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, after remand to the RO 
in June 2003, the case is once again before the Board.  
Unfortunately, as the development requested in the June 2003 
Board remand was not fully completed, the Board must remand 
the case once again to the RO for development.  In this 
respect, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

The Board notes that the veteran presented testimony during 
an appeals hearing before the undersigned Veterans Law Judge 
(VLJ) in January 2002.  A copy of the hearing transcript 
issued following the hearing is of record.   


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this respect, as noted above, the veteran's case was 
remanded to the RO in June 2003 for compliance with the new 
VA duties to notify and assist claimants, pursuant to the 
VCAA.  As a result, the RO issued a letter to the veteran in 
July 2003 requesting that he identify any outstanding records 
that may exist and which may support the claims on appeal.  
In response to the July 2003 RO letter, the veteran submitted 
a VA form 21-4138 (Statement in Support of Claim) in April 
2004, which noted he has been treated at the VA Medical 
Centers in Panama City, Pensacola and Biloxi.  

The Board acknowledges that the RO, in the May 2004 
supplemental statement of the case, appears to include the 
above noted records as evidence reviewed.  However, upon the 
Board's preliminary review of the claims file, it is not 
apparent that the records from the Panama City and Pensacola 
VA Medical Centers are contained within the claims file, 
although the records from the Biloxi VA Medical Center are 
included in the claims file. 

In addition, the Board notes that during the January 2002 
hearing the veteran testified that he has been treated for 
the claimed disorders by private health care providers, 
including but not limited to Dr. Cragin from Chipley, 
Florida, Dr. Boston, and Dr. Swamee.  As such, the RO should 
assist the veteran in obtaining any additional private or VA 
medical records which may be relevant to the claims on 
appeal.

Further, the Board finds that the veteran should be given the 
benefit of additional VA examinations discussing the etiology 
of the claimed disorders, which should take into 
consideration all available in-service and post-service 
medical evidence relevant to the claims on appeal.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the RO should schedule the veteran for VA examinations 
to determine the etiology of the claimed disorders.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who treated him for the claimed 
intracranial arteriovenous malformation 
and depression since discharge from 
service to the present.  Provide the 
appellant with release forms and ask that 
a copy be signed and returned for each 
health care provider identified, and 
whose treatment records are not already 
contained within the claims file, 
including releases for Dr. Cragin from 
Chipley, Florida, Dr. Boston, and Dr. 
Swamee.  When the appellant responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating his claims, per 
38 U.S.C.A. §§ 5103(a), 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 
(2002).

2.  The RO should request that the 
veteran provide information as to the 
dates of treatment at any VA medical 
facility, if any, for the claimed 
intracranial arteriovenous malformation 
and depression since discharge from 
service to the present.  All identified 
treatment records from any reported VA 
medical facility not already contained 
within the claims file should be obtained 
and associated with the claims file, 
including records from the Panama City 
and Pensacola VA Medical Centers.  If the 
search for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating his claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo VA examinations, conducted by 
appropriate specialists, to evaluate the 
nature, severity, and etiology of the 
claimed intracranial arteriovenous 
malformation (AVM) and depression, to 
include as secondary to the intracranial 
AVM.  If no such disorders are currently 
found, the examiners should so indicate.  
The claims folder must be made available 
to and be thoroughly reviewed by the 
examiners in connection with the 
examinations.  The examiners should 
indicate in the examination reports that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorders.  The 
examiners must examine the veteran and 
review his medical records and history, 
including but not limited to the January 
1961 service medical report noting the 
veteran had a long history of inadequacy, 
instability and a tendency to depression; 
and the January 2003 VA examination 
report noting that there was no link 
between the claimed intracranial AVM and 
the veteran's service.  Subsequently, the 
examiners should render an opinion as to 
whether it is at least as likely as not 
that the claimed intracranial AVM and 
depression are diseases of congenital, 
developmental, or familial origin, or 
defects.  If the examiners find the 
claimed disorders to be congenital 
defects, the VA specialists should render 
an opinion as to whether it is at least 
as likely as not that the claimed 
disorders were subject to superimposed 
disease or injury during military 
service.  Additionally, the examiners 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed disorders were 
aggravated/increased in disability during 
his service, or whether such increase was 
due to the natural progress of the 
claimed disorders.  Furthermore, the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that the claimed disorders are related to 
the in-service evidence of tendency to 
depression and/or in-service seizures, 
were incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or are otherwise 
related to his active service.  Lastly, 
the VA specialists should render an 
opinion as to whether it is at least as 
likely as not that the claimed disorders 
are related to any post-service event(s) 
or diseases.  If the etiology of the 
claimed intracranial AVM and depression 
is attributed to multiple factors/events, 
the examiners should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialists reconcile any 
contradictory evidence regarding the 
etiology of the claimed disorders, 
including any gap between the veteran's 
discharge from service in 1961 and his 
first treatment for the claimed 
intracranial AVM and depression.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the specialists' reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the specialists for 
corrective action.  38 C.F.R. § 4.2 
(2003).  Remand instructions of the Board 
are neither optional nor discretionary.  
Full compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the claims of 
entitlement to service connection for 
intracranial AVM and depression.  If the 
determinations remain unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




